PER CURIAM.
Shateek Amin Bilal appeals the district court’s order denying his motion for reconsideration of a previous order that dismissed some, but not all, of his 42 U.S.C. § 1983 (2000) claims as frivolous.
We dismiss the appeal for lack of jurisdiction because the order is not appealable. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed. R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order here appealed is neither a final order nor an appeal-able interlocutory or collateral order. We dismiss the appeal as interlocutory. We dispense with oral argument because the *297facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.